ATTORNEY GRIEVANCE COMMISSION                                                  *      IN THE
OF MARYLAND
                                                                               *      COURT OF APPEALS

v.                                                                             *      OF MARYLAND

                                                                               *      Misc. Docket AG No. 55

DEBRA LEE ACKERMAN                                                             *      September Term, 2019


                                                                     ORDER

                    Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and Respondent, Debra Lee Ackerman, to suspend the Respondent from the

practice of law for sixty days, it is this 4th day of January, 2021


                    ORDERED, by the Court of Appeals of Maryland, that effective March 8, 2021, the

Respondent, Debra Lee Ackerman, be suspended from the practice of law for sixty days for

violation of Rule 8.1(a) and Rule 8.4(a), (c) and (d) of the Maryland Attorneys’ Rules of

Professional Conduct; and it is further


                    ORDERED, that, effective March 8, 2021, the Clerk of this Court shall remove the

name of Debra Lee Ackerman from the register of attorneys in this Court, and certify that

fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.



Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.

                    Suzanne Johnson
                                                                         /s/ Mary Ellen Barbera
                    2021-01-04 11:08-05:00                                    Chief Judge


Suzanne C. Johnson, Clerk